                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                            NO. 5:18-CV-190-FL


 MURALI V. BHOGIREDDI and                              )
 HIMABINDU PATI,                                       )
                                                       )
                        Plaintiffs,                    )
                                                       )
       v.                                              )                           ORDER
                                                       )
 COMMISSIONER OF INTERNAL                              )
 REVENUE and TAMMIE A. GRIER,                          )
                                                       )
                        Defendants.                    )



       This matter is before the court on defendants’ motion to dismiss plaintiffs’ amended

complaint for lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and

failure to state a claim upon which relief can be granted under Federal Rule of Civil Procedure

12(b)(6). Plaintiffs did not file a response in opposition to the motion, and the time for doing so has

expired. In this posture, the issues raised are ripe for ruling. For the reasons set forth below, the

court grants defendants’ motion.

                                      STATEMENT OF THE CASE

       Plaintiffs commenced this action pro se on April 30, 2018, and filed an amended complaint

on July 9, 2018. Plaintiffs assert claims that defendants discriminated against plaintiffs on the basis

of their national origin and religion in violation of 42 U.S.C. §§ 1981 and 2000,1 and the Fifth, Sixth,

and Fourteenth Amendments to the United States Constitution by disallowing a deduction on the



       1
        Presumably, plaintiffs are referring to 42 U.S.C. § 2000e (“Title VII”).
schedule A of their tax return for money paid as a down payment on their home. Plaintiffs seek

declaratory and injunctive relief, compensatory damages, punitive damages, costs, and attorney’s

fees.

        Defendants filed the instant motion to dismiss on July 23, 2018. Defendants argue that the

United States has not waived sovereign immunity, plaintiffs’ claims are barred because they seek

to restrain the collection of taxes, the court lacks jurisdiction to grant monetary damages in this case,

and plaintiffs’ claims against federal officers in this case are in defendants’ official capacities only,

and thus should be dismissed as claims against the United States. Defendants also argue plaintiffs

have failed to state a claim upon which relief can be granted because the Internal Revenue Code

does not allow deductions for down payments on a home.

                                         STATEMENT OF FACTS

        The facts alleged in the complaint may be summarized as follows.2 Plaintiffs filed their taxes

on a timely basis, including a copy of their settlement statement which includes their own payment

funds for their home. (Compl. at 2). The Internal Revenue Service disallowed their down payment

as a deduction on the Schedule A of their tax return. (Id.). Plaintiffs received notices of deficiencies

in their taxes and disagree with the decisions of the Internal Revenue Service. Plaintiffs allege many

of their coworkers of other religious and national origins were allowed to deduct the down payment

from the purchase of their home from their gross income.                      (Id.).   Plaintiffs further allege

discrimination on the basis of race and national origin. (Id. at 3).




        2
           Hereinafter, all references to the “complaint” in the text and to “Compl.” in citations are to the amended
complaint filed July 9, 2018, (DE 15), unless otherwise specified.

                                                         2
                                     COURT’S DISCUSSION

A.      Standard of Review

       A motion to dismiss under Rule 12(b)(1) challenges the court’s subject matter jurisdiction.

Such motion may either 1) assert the complaint fails to state facts upon which subject matter

jurisdiction may be based, or 2) attack the existence of subject matter jurisdiction in fact, apart from

the complaint. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). Where a defendant raises a

“facial challenge[] to standing that do[es] not dispute the jurisdictional facts alleged in the

complaint,” the court accepts “the facts of the complaint as true as [the court] would in context of

a Rule 12(b)(6) challenge.” Kenny v. Wilson, 885 F.3d 280, 287 (4th Cir. 2018).When a defendant

challenges the factual predicate of subject matter jurisdiction, a court “is to regard the pleadings’

allegations as mere evidence on the issue, and may consider evidence outside the pleadings without

converting the proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac

R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). The nonmoving party in such case “must

set forth specific facts beyond the pleadings to show that a genuine issue of material fact exists.” Id.

B.      Analysis

       Plaintiffs first seek damages against defendant. “Absent a waiver, sovereign immunity

shields the Federal Government and its agencies from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475

(1994). “Because the default position is that the federal government is immune to suit, any waiver

of that immunity must be strictly construed ... in favor of the sovereign.” Pornomo v. United States,

814 F.3d 681, 687 (4th Cir. 2016) (internal citations omitted). “For that reason, it is the plaintiff's

burden to show that an unequivocal waiver of sovereign immunity exists and that none of the

statute’s waiver exceptions apply to his particular claim.” Welch v. United States, 409 F.3d 646,


                                                   3
651 (4th Cir. 2005). “If the plaintiff fails to meet this burden, then the claim must be dismissed.”

Id. Moreover, “a suit against a federal official for acts performed within his official capacity . . .

amounts to an action against the sovereign.” Portsmouth Redevelopment & Hous. Auth. v. Pierce,

706 F.2d 471, 473 (4th Cir. 1983).

         Here, plaintiffs’ suit seeks damages for discrimination on the basis of national origin and

religion, allegedly in violation of 42 U.S.C. §§ 1981 and 2000e,3 and the Fifth, Sixth, and Fourteenth

Amendments. Where plaintiffs are seeking to enforce their damages claims against defendants

pursuant to a Bivens4 action against the federal government and its officers, such claims are barred

by sovereign immunity. Meyer, 510 U.S. at 486. Plaintiffs have failed to show that any acts of the

Commissioner of the Internal Revenue Service or Tammie A. Geier, an employee of the Internal

Revenue Service, were anything more than acts taken in their official capacity. Moreover, plaintiffs

have failed to meet their burden to show that sovereign immunity has been waived in this case.

Therefore, plaintiffs’ damages claims must be dismissed for lack of subject matter jurisdiction.5

         Plaintiffs also seek injunctive relief to “remedy the effects of discrimination to prevent

repeated occurrences in the future by reading their own written IRS Publication 530; 936.” (Compl.

at 3). Except for several limited exceptions defined by statute, “no suit for the purpose of restraining

the assessment or collection of any tax shall be maintained in any court by any person, whether or

not such person is the person against whom such tax was assessed.” 26 U.S.C. § 7421(a) (“Anti-

         3
          While Title VII does waive sovereign immunity, it does so only for claims brought by federal employees
against the federal government. Bullock v. Napolitano, 666 F.3d 281, 284 (4th Cir. 2012). Plaintiffs do not allege
employment discrimination however, and thus the waiver of immunity under Title VII is inapplicable here.
         4
          Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
         5
           The court does not reach the issue of whether plaintiffs are suing for a refund because their cause of action is
for discrimination, not to seek a tax refund. Moreover, nothing in plaintiffs’ complaint suggests that they have paid their
tax liability, nor that they have exhausted their administrative remedies with respect to tax collection.

                                                            4
Injunction Act); see also Judicial Watch, Inc. v. Rossotti, 317 F.3d 401, 404–05 (4th Cir. 2003).

None of the laws under which the plaintiffs seek relief provide a basis for enjoining the collection

of taxes by defendants. Therefore, the court lacks subject matter jurisdiction over plaintiffs’ claim

for injunctive relief.

        Since the court lacks subject matter jurisdiction over this case, it does not reach the issue of

whether plaintiffs fail to state a claim upon which relief may be granted.

                                          CONCLUSION

        Based on the foregoing, defendants’ motion to dismiss (DE 16) is GRANTED for lack of

subject matter jurisdiction, and this action is DISMISSED. The clerk is DIRECTED to close this

case.

        SO ORDERED, this the 10th day of December, 2018.


                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                   5
